DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/20 has been entered.
As requested in the submission, claims 21, 22, 23, 27-31 and 33-37 have been amended, claims 40-42 have been added, and claims 24 and 26 have been cancelled.
In response to the amendment, the 112(b) or 112 (pre-AIA ), second paragraph rejections of claim 29-39 have been withdrawn.
Applicant’s arguments, see pages 9-13 of the remarks filed 8/14/20, with respect to the 103 rejections of the claims have been fully considered and are persuasive.  As such, the 103 rejections of the pending claims have been withdrawn. 
 
Allowable Subject Matter
Claims 21-23, 25 and 27-42 are allowed.
The following is an examiner’s statement of reasons for allowance: braces are known as demonstrated by the prior art of record.  The prior art, however, fails to teach or fairly suggest to one of ordinary skill in the art a brace comprising a paw cover including a proximal end configured to extend below a hind foot hock or a forefoot wrist of the animal and connect to the first component, and a distal end configured to be positioned below an end of, and along the bottom of, the animal’s foot, the proximal end of the paw cover including a slot and the first component including an adjustment screw, and wherein the paw cover is disposed such that a shaft of the adjustment screw is positionable along the slot to adjust the distance between the first component and the distal end of the paw cover and securable by the adjustment screw” in combination with the other recited elements of claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786